Case 6:19-cv-00254-ADA Document 56-2 Filed 08/14/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

WACO DIVISION
VLSI TECHNOLOGY LLC,
Plaintiff,
C.A. Nos. 6:19-cv-00254, -00255, -00256-
V. ADA
INTEL CORPORATION,
Defendant.

 

 

DECLARATION OF GREGORY H. LANTIER IN SUPPORT OF
INTEL CORPORATION’S MOTION TO TRANSFER VENUE WITHIN THIS
DISTRICT

I, Gregory H. Lantier, hereby declare as follows:

1. I am an attorney admitted to practice in the State of New York, the District of
Columbia, and the Commonwealth of Virginia, and have been granted admission pro hac vice in
these actions.

Zi I am a partner at the law firm of Wilmer Cutler Pickering Hale and Dorr LLP
(“WilmerHale”). WilmerHale is counsel for Defendant Intel Corporation (“Intel”).

a I provide this declaration in support of Intel’s motion to transfer venue within this
District. Unless otherwise indicated below, the statements in this declaration are based on my
personal knowledge and investigation. If called to testify as a witness, | could and would
competently do so under oath.

Location of Inventors
4. The named inventors of the °357 patent are David Burnett, Prashant Kenkare,

Andrew C. Russell, Shayan Zhang, Michael D. Snyder, and Hema Ramamurthy. Based on
Case 6:19-cv-00254-ADA Document 56-2 Filed 08/14/19 Page 2 of 4

investigation, each of these inventors works in Austin, Texas and resides in or near Austin. True
and correct copies of the LinkedIn profiles of these six inventors are attached as Exhibits 1-6.

3 The named inventors of the ’025 patent are Robert Ehrlich, Craig Shaw, and Brett
Murdock. As stated in Mr. Herrgott’s declaration filed herewith, Mr. Ehrlich works at Intel’s
Austin facility and resides in Austin. See Herrgott Decl. § 6. Based on investigation, Craig
Shaw and Brett Murdock also work in Austin, Texas and reside in or near Austin. True and
correct copies of the LinkedIn profiles of these three inventors are attached as Exhibits 7-9.

6. The named inventors of the °373 patent are Bradford L. Hunter, Andrew C.
Russell, Shayan Zhang, and David Bearden. Based on investigation, each of these inventors
works in Austin, Texas and resides in or near Austin. A true and correct copy of the LinkedIn
profile of Mr. Hunter is attached as Exhibit 10. See also D.I. 41-1 § 11 (Bearden): supra § 4
(Russell, Zhang).

7 The named inventors of the °485 patent are Olga Lowe (formerly Lu), Lawrence
Childs, and Craig Gunderson. As stated in Mr. Herrgott’s declaration filed herewith, Ms. Lowe
works at Intel’s Austin facility and resides in Austin. See Herrgott Decl. § 6. Based on
investigation, Lawrence Childs and Craig Gunderson also work in Austin, Texas and reside in or
near Austin. True and correct copies of the LinkedIn profiles of these three inventors are
attached as Exhibits 11-13.

8. The named inventors of the °522 patent are Marcus May and Daniel Mulligan.
Based on investigation, each of these inventors works in Austin, Texas and resides in or near
Austin. True and correct copies of the LinkedIn profiles of these two inventors are attached as

Exhibits 14 and 15.
Case 6:19-cv-00254-ADA Document 56-2 Filed 08/14/19 Page 3 of 4

9. The named inventors of the *187 patent are Marcus May and Michael May.
Based on investigation, each of these inventors works in Austin, Texas and resides in or near
Austin. A true and correct copy of Michael May’s LinkedIn profile is attached as Exhibit 16.

10. The sole named inventor of the °983 patent is Kevin Locker. As stated in Mr.
Herrgott’s declaration filed herewith, Mr. Locker works at Intel’s facility in Chandler, Arizona.
See Herrgott Decl. § 6. A true and correct copy of Mr. Locker’s LinkedIn profile is attached as
Exhibit 17.

11. The sole named inventor of the °759 patent is Matthew Henson. Mr. Henson is
deceased. A true and correct copy of Mr. Henson’s LinkedIn profile is attached as Exhibit 18.
Other Documents Cited

12 Attached hereto as Exhibit 19 is a true and correct copy of the transcript of the
July 31 hearing on Intel’s motion to transfer.

I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief.

   

Executed on August 14, 2019

 

Gregopy H. Lantier
Case 6:19-cv-00254-ADA Document 56-2 Filed 08/14/19 Page 4 of 4
